                                                                           FILED
                                                                             SEP 2 7 2019
                                                                          Clerk, U S District Court
                                                                            District Of Montana
                  IN THE UNITED STATES DISTRICT COURT                             Missoula
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  PAMELA SOTO,
                                                     CV 19-13-M-DLC-JCL
                       Plaintiff,

  vs.                                                 ORDER

  KEVIN MCALEENAN, Acting
  Secretary, Department of Homeland
  Security, Transportation Security
  Administration,

                       Defendants.

        United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendation on July 26th, 2019, concluding that Defendant's Fed. R. Civ. P.

12(b)(l) motion to dismiss should be granted and that this action should be

dismissed for lack of subject matter jurisdiction.   (Doc. 17.)    To date, neither

party has objected.   See 28 U.S.C. § 636(b)(l)(C).      Accordingly, this Court

reviews Judge Lynch's Findings and Recommendation for clear error.          See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 149 (1985).       Clear error is

"significantly deferential" and exists if the Court is left with a "definite and firm


                                          -1-
conviction that a mistake has been committed."      United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

      The Court finds no clear error in Judge Lynch's finding that the Aviation

and Transportation Security Act at 49 U.S.C. § 791 et seq. ("ATSA") precludes

Plaintiff's suit under the federal Rehabilitation Act.   See Field v. Napolitano, 663

F.3d 505, 510 (1st Cir. 2011).   Additionally, no clear error is discovered in Judge

Lynch's determination that the ATSA's "notwithstanding" clauses render other

general federal statutes, like the Age Discrimination in Employment Act, 29

U.S.C. § 621 et seq. ("ADEA"), inapplicable to Plaintiff.     See Conyers v. Merit

Systems Protection Bd., 388 F.3d 1380, 1382 (Fed. Cir. 2004).

      Therefore, because the ATSA supersedes both Plaintiffs Rehabilitation Act

claim and her ADEA claim, the Court finds no clear error in Judge Lynch's finding

that the Court lacks subject matter jurisdiction to adjudicate this matter.

Accordingly, IT IS ORDERED that:

      (1) Judge Lynch' s Findings and Recommendation (Doc. 17) are ADOPTED

IN FULL.

      (2) This matter is DISMISSED WITH PREJUDICE for lack of subject

matter jurisdiction.




                                         -2-
DATED this   l'l\ ay of September, 2019.


                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                               -3-
